1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 29,472

10 GABRIEL TIMOTHEUS WISEHEART,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
13 Sandra A. Grisham, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Karl Erich Martell, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
 1        Defendant appeals the district court’s judgment and sentence, entered

 2 pursuant to a jury trial by which Defendant was convicted for battery on a

 3 household member and acquitted of possession of a firearm. We issued a notice of

 4 proposed summary disposition, proposing to affirm. Defendant has responded to

 5 our notice with a memorandum in opposition. We have given Defendant’s

 6 arguments due consideration, and remain unpersuaded. We therefore affirm.

 7        Pursuant to State v. Franklin, 78 N.M. 127, 129, 428 P.2d 982, 984 (1967),

 8 and State v. Boyer, 103 N.M. 655, 658-60, 712 P.2d 1, 4-6 (Ct. App. 1985),

 9 Defendant challenges the sufficiency of the evidence to support his convictions.

10 [MIO 2] We engage a two-step analysis to evaluate a challenge to the sufficiency

11 of the evidence presented to support a conviction. First, we “view the evidence in

12 the light most favorable to the guilty verdict, indulging all reasonable inferences

13 and resolving all conflicts in the evidence in favor of the verdict.” State v.

14 Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176. Second, we

15 “make a legal determination of ‘whether the evidence viewed in this manner ‘could

16 justify a finding by any rational trier of fact that each element of the crime charged

17 has been established beyond a reasonable doubt.’” State v. Apodaca, 118 N.M.

18 762, 766, 887 P.2d 756, 760 (1994). “The reviewing court does not weigh the

19 evidence or substitute its judgment for that of the fact finder as long as there is

                                              2
 1 sufficient evidence to support the verdict.” State v. Mora, 1997-NMSC-060, ¶ 27,

 2 124 N.M. 346, 950 P.2d 789. The question for us is whether the trial court’s

 3 “decision is supported by substantial evidence, not whether the court could have

 4 reached a different conclusion.” In re Ernesto M., Jr., 1996-NMCA-039, ¶ 15, 121

 5 N.M. 562, 915 P.2d 318, 323. “[S]ubstantial evidence means such relevant

 6 evidence as a reasonable mind might accept as adequate to support a conclusion.”

 7 State v. Salgado, 1999-NMSC-008, ¶ 25, 126 N.M. 691, 974 P.2d 661 (internal

 8 quotation marks and citation omitted).

 9       We look to the jury instructions to measure the sufficiency of the evidence to

10 support the verdict. See State v. Smith, 104 N.M. 729, 730, 726 P.2d 883, 884 (Ct.

11 App. 1986). For the charge of battery against a household member, the jury was

12 asked to determine whether the State proved beyond a reasonable doubt that

13 Defendant intentionally touched or applied force to Katina Wiseheart by pushing

14 her; Defendant acted in a rude, insolent or angry manner; Katina Wiseheart was a

15 household member with a continuing personal relationship; this happened in New

16 Mexico on or between October 20 and 24, 2007. [RP 87]

17       As we stated in our notice, the State presented testimony that on the evening

18 of October 24, 2007, Defendant pushed his wife, Katina Wiseheart, in the course of

19 a fight, and that she told him to leave, and called the police. [DS unnumbered page

                                            3
 1 2-3; MIO 1-2] We further stated that because there was evidence that this incident

 2 occurred while the spouses were angry with each other and in an argument [DS

 3 unnumbered page 2; MIO 1-2], the jury could reasonably infer that Defendant

 4 intentionally, not accidentally, pushed Katina and did so in an angry manner.

 5 Viewing these facts in the light most favorable to the verdict, we proposed to hold

 6 that the evidence presented supports a reasonable inference and constitute

 7 sufficient evidence that Defendant committed battery on a household member. See

 8 Cunningham, 2000-NMSC-009, ¶ 26.

 9       In response to our notice, Defendant does not set forth any new factual or

10 legal arguments. We remain persuaded that sufficient evidence was presented to

11 support Defendant’s conviction. For these reasons, we affirm.

12       IT IS SO ORDERED.

13
14                                        MICHAEL E. VIGIL, Judge

15 WE CONCUR:


16
17 MICHAEL D. BUSTAMANTE, Judge


18
19 TIMOTHY L. GARCIA, Judge


                                            4
5